DETAILED ACTION
The present Office Action is responsive to the Amendment received on September 9, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-7 are pending are under prosecution.
	The present Office Action contains at least one rejection not necessitated by Applicants’ Amendment, and therefore, is made Non-Final.

Claim Rejections - 35 USC § 112
The rejection of claims 2-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on May 10, 2021 is withdrawn in view of the Amendment received on September 9, 2021.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 4, and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (Nucleic Acids Research, 2004, vol. 32, no. 12, e98, pages 

Rejection – New Grounds
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Synthetic Biology, 2013, Chapter 2, pages 9-17).

    PNG
    media_image1.png
    739
    603
    media_image1.png
    Greyscale
With regard to claim 1, Li et al. teach a method of producing a double-stranded DNA fragment having a desired nucleotide sequence through amplification as depicted in their Figure 1 (reproduced below):
As seen, the artisans teach a plurality of oligonucleotides, going in sense and antisense directions, each of which having an overlapping region with one another, and together covering the entire, desired DNA sequence (see F1-Fn and R1-Rn).

	Li et al. further teach that the amplified products are re-amplified with additional outer primers, F1 and Rn, thereby meeting the limitations of claim 1, steps 3) and 4).
	Li et al. also explicitly teach that for the first PCR reaction (i.e., steps 1 and 2), the oligonucleotide primers used were in an equal concentration (“[f]or assembly PCR, mix 30 L reaction mixture containing 2 L mixed oligonucleotides (2 M), 1 X PCR buffer, 200 M dNTPs, and 0.5 U PrimeSTAR HS DNA polymerase” (page 14, section 3.2, step 2).
	Li et al. then teach that the amplified products from the first PCR are purified and then amplified using a primer set (“[u]se 1.5 L of crude extension mixture for PCR amplification using 0.5 M of the two outer primers in a final volume of 30 L and the same PCR conditions …”, page 14, section 3.2, step 4).
	Therefore, Li et al. anticipate the invention as claimed.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2011/0250649 A1, published October 13, 2011).
With regard to claim 1, Li et al. teach a method depicted in the below Figure 1 (reproduced below):

    PNG
    media_image2.png
    659
    654
    media_image2.png
    Greyscale
As seen, the artisans teach a plurality of oligonucleotides (sense and antisence) which overlap each other so as to cover the length of the desired nucleic acid sequence, followed by their amplification reaction, wherein the produced amplicon is then re-amplified with an additional set of primers (forward and reverse outer primers) so as to produce a desired nucleic acid sequence, which meets the limitations of claim 1, steps (1)-(4).
In addition, the artisans disclose that the assembly oligonucleotides (the F1-Fn and R1-Rn) involved in the first PCR reaction are present in an equal concentration (“PCR protocol of the two-step process was essentially the same as that for one-step process except for the concentration of oligonucleotides and annealing temperatures.  For PCR assembly, 10 nM of assembly oligonucleotides were used without outer primers” (section [0099]).
Also, the artisans disclose that for the second PCR reaction (i.e., steps 3 and 4), the products produced from the assembly oligonucleotides were amplified with a pair of outer primers (“[f]or gene amplification, 2 l of the assembled product was diluted in 25 l of amplification reaction mixture with outer amplification primers at concentration of 400 nM each.” (section [0099]).
oC for 5 s, 50oC for 30s, and 72oC for 30 s (see section [0099], and “for gene amplification [second PCR reaction], 2 l of the assembled produce was diluted … with outer amplification primers at a concentration of 400 nM each, and an annealing temperature of 49oC” (section [0099]), while referencing to Table 2, wherein Table 2 explicitly state that the annealing temperature was between 49oC and 50.9oC).
With regard to claim 5, the DNA polymerase employed is pfu DNA polymerase, Taq DNA polymerase (section [0065]).
Therefore, Li et al. anticipate the invention as claimed.

Claim Rejections - 35 USC § 103
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over by Young et al. (Nucleic Acids Research, 2004, vol. 32, no. 7, e59, pages 1-6; IDS ref) in view of Stemmer et al. (U.S. Patent No. 5,834,252, issued November 10, 1998), made in the Office Action mailed on May 10, 2021 is withdrawn in view of the Amendment received on September 9, 2021.
The rejection of claims 2, 3, 6, and 7 under 35 U.S.C. 103 as being unpatentable over by Xiong et al. (Nucleic Acids Research, 2004, vol. 32, no. 12, e98, pages 1-10; IDS ref) in view of Stemmer et al. (U.S. Patent No. 5,834,252, issued November 10, 
Rejection – New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Synthetic Biology, 2013, Chapter 2, pages 9-17) in view of Young et al. (Nucleic Acids Research, 2004, vol. 32, no. 7, e59, pages 1-6; IDS ref).
The teachings of Li et al. have already been discussed above.
Li et al. do not teach all possible PCR cycling conditions for all possible types of lengths and sequences that can be constructed via their method.
Consequently, Li et al. do not explicitly disclose that the first PCR reaction cycling conditions are those claimed by instant claims 2 and 3.
In addition Li et al. also do not teach that the second PCR cycling condition is those recited in instant claim 4.
Li et al. while employing one of Applicants’ contemplated DNA polymerase for their amplification (PrimeSTAR DNA polymerase), do not explicitly teach all 
Li et al. do not explicitly perform a further overlap extension PCR reaction (claims 6 and 7).
Young et al. also teach a method of performing gene synthesis via overlap extension PCR, wherein the artisans employ a first overlapping-PCR reaction, with the cycling conditions of 94oC for 30 seconds, 55oC for 30 seconds for 15 cycles (“15 cycles of 94oC for 30 s, 55oC for 30 s, and 72oC for 90s for oligonucleotides of 25 nt in length”, page 2, 2nd column, 1st paragraph), thereby meeting the limitation of claim 3.
With regard to claim 5, the DNA polymerase employed is Pfu DNA polymerase (see page 2, 2nd column, 1st paragraph).
With regard to claims 6 and 7, Young et al. teach constructing a larger synthetic DNA from multiple blocks of DNA fragments, which are then brought together for further overlap-extension PCR (see Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li et al. with the teachings of Young et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Li et al. teach a method of constructing a desired DNA sequence by two-step PCR, wherein the first PCR employs an equal concentration of 
While Li et al. did not explicitly disclose all possible PCR cycling conditions such as the ones claimed in claims 2 and 4, Young et al. evidences that such determination is based on the construct of the primers:
“15 cycles at 94 oC for 30 s, and 68 oC for 2 min for oligonucleotide 50 nt in length, or 15 cycles at 94 oC for 30 s, 55 oC for 30 s, and 72 oC for 90 s for oligonucleotides of 25 nt in length” (page 2, 1st column)	 

In KSR, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
Such is the case here as the length of the oligonucleotide fragments and the total length of the sequence being constructed directly requires a condition optimized for that reaction, based on the teachings of Li et al. and Young et al., said one of ordinary skill in the art would have been motivated to optimize the PCR cycling 
Similarly, taking the amplified products from the first reaction in a second PCR reaction to further amplify them for use in a subsequent step, such as cloning the final product or employing them in a subsequent overlap reaction with intermediate fragments produced from separate blocks of reaction (also produced by method of Li et al.’s method) would have been an obvious step based on Young et al.’s suggestion of constructing a longer desired sequence into blocks of intermediate constructs which are assembled.
“It is conceivable that the mutation problem can only be solved by reducing the length of the oligonucleotides used to assemble the gene.” (page 1, 2nd column, 1st paragraph, Young et al.)

“reduce the length of oligonucleotides used for the gene assembly process to under 25 nt, and also eliminates the requirement for primer sequence or reaction condition optimization. Integral to the method is an enzyme-screening step to solve the mutation problem encountered in all current gene synthesis technologies. To date, this method has been successful in the synthesis of various genes ranging from 470 bp to 1.2 kb in length” (page 1, 2nd column, 2nd paragraph, Young et al.)
	In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Therefore, one of ordinary skill in the art would have predicted that performing the method disclosed by Li et al. in generating multiple intermediate blocks then combining them in a subsequent, additional overlap extension PCR reaction would have produced a longer DNA sequence with reduced potential errors, as taught by Young et al.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 17, 2021
/YJK/